    Case 1:19-cv-18676-NLH Document 6 Filed 04/20/20 Page 1 of 4 PageID: 66



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     ERIC D. WIGGINS,                      Civ. No. 19-18676 (NLH)

                    Petitioner,            MEMORANDUM OPINION & ORDER

          v.

     WARDEN OF NORTHERN STATE
     PRISON, 1

                    Respondent.


APPEARANCES:

Eric D. Wiggins
1212438/455322B
Northern State Prison
Newark, NJ 07114

      Petitioner Pro Se

HILLMAN, District Judge

      WHEREAS, Petitioner Eric D. Wiggins filed an amended

petition for writ of habeas corpus under 28 U.S.C. § 2254, see

ECF No. 4; and

      WHEREAS, this Court is required to notify Petitioner of the

legal consequences of filing a petition for writ of habeas

corpus under § 2254 and to advise him of his options.             Mason v.




1 Petitioner has moved facilities since filing his petition. ECF
No. 5. As the proper respondent in a habeas case is the person
having custody of Petitioner, the Court will order the Clerk to
substitute the Warden of Northern State Prison for the Warden of
Southern State Correctional Facility. Fed. R. Civ. P. 25(c).
  Case 1:19-cv-18676-NLH Document 6 Filed 04/20/20 Page 2 of 4 PageID: 67



Meyers, 208 F.3d 414 (3d Cir. 2000).        Pursuant to the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), 22

U.S.C. § 2244, a prisoner challenging the legality of a sentence

imposed by a state court under § 2254 must include all potential

claims in a single, comprehensive petition which must be filed

within one year of the date when the judgment of conviction

became final.    Except in very limited circumstances, a prisoner

is barred from filing a second or successive habeas corpus

petition; and

     WHEREAS, it is not apparent to the Court whether Petitioner

intended the petition to be his one, all-inclusive § 2254

petition.    Therefore, Petitioner may now tell the Court how he

wants to proceed by choosing one of the following options and

notifying the Clerk of his choice pursuant to the terms of this

Order.   Accordingly, Petitioner may:

            a.   Have his amended petition ruled upon as filed;

            b.   Withdraw the amended petition, and file one
                 all-inclusive § 2254 application within the
                 one-year statutory period allotted under 28
                 U.S.C. § 2244(d).

Under option (a), the Court will review the amended petition

under Rule 4 of the Rules Governing § 2254 Proceedings.

Petitioner will lose his ability to file a second or successive

petition under § 2254 absent certification by the Court of

Appeals for the Third Circuit and extraordinary circumstances;


                                    2
  Case 1:19-cv-18676-NLH Document 6 Filed 04/20/20 Page 3 of 4 PageID: 68



and

      WHEREAS, under option (b), if the original petition was

filed within the one-year statutory period allotted under 28

U.S.C. § 2244(d), then the statute of limitations will be tolled

from the date Petitioner handed the original petition to prison

officials for mailing to the Clerk of the Court until 45 days

after entry of this Order.      Under these circumstances, if the

original § 2254 Petition was filed within the one-year

limitations period, Petitioner will have the 45-day response

period plus any time remaining within the one-year statute of

limitations period (as of the date the original application was

filed) to draft and file the one all-inclusive § 2254 Petition;

and

      WHEREAS, if the Court receives no communication from

Petitioner within 45 days of this Order, it will proceed to

review the amended petition as filed,

      THEREFORE, IT IS on this      20th      day of April, 2020

      ORDERED that the Clerk shall substitute the “Warden of

Northern State Prison” for the “Warden of Southern State

Correctional Facility” in the caption, Fed. R. Civ. P. 25(c);

and it is further

      ORDERED that Petitioner has forty-five days from the date

of this Order to file with the Clerk a letter or other written

response signed by Petitioner advising the Court how he would

                                    3
  Case 1:19-cv-18676-NLH Document 6 Filed 04/20/20 Page 4 of 4 PageID: 69



like to proceed; and it is further

     ORDERED that if Petitioner does not file a signed response

within forty-five days of this Order, the Court will review the

amended petition under Rule 4 of the Rules Governing § 2254

Proceedings; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular mail.




                                      s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    4
